Citation Nr: 1715530	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Sjögren's syndrome, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This matter was previously before the Board in August 2013, when the Board remanded it to afford the Veteran a hearing before a Veterans' Law Judge (VLJ).  In January 2014, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record.  The Board subsequently remanded the case again in May 2014 and June 2016 for further development.  The matter now returns to the Board for appellate consideration.  


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's Sjögren's syndrome is etiologically related to his active service, to include as due to herbicide exposure, mononucleosis, and a motor vehicle accident.


CONCLUSION OF LAW

The criteria for service connection for Sjögren's syndrome are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VCAA notice letter dated June 2010 satisfied the duty to notify provisions.  The letter notified the Veteran of the evidence necessary to substantiate his service connection claim for Sjögren's syndrome.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records (STR), VA treatment records, and private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided a VA examination in August 2011 as well as VA addendum opinions in July 2014 and July 2016 to evaluate the etiology of the Veteran's Sjögren's syndrome.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the examination, and over the course of the two addendum opinions, the examiner examined the Veteran, reviewed the record, considered the Veteran's reported symptomatology, conducted detailed medical testing, and addressed the likely etiology of the Veteran's Sjögren's syndrome, providing supporting explanation and rationale for all conclusions reached.  Therefore, the Board finds the August 2011 VA examination, in conjunction with July 2014 and July 2016 addendum opinions, to be adequate.  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Compliance with Prior Remands

As noted in the Introduction, the Board remanded this matter in August 2013, May 2014, and June 2016.  In pertinent part, the August 2013 remand directed the RO to schedule the Veteran for a videoconference hearing before the Board.  The Veteran attended a Board hearing in January 2014.  In pertinent part, the May 2014 remand directed the AOJ to obtain an addendum opinion indicating whether the Veteran's Sjögren's syndrome was related to any event, injury, or disease in service.  The VA obtained an addendum opinion in July 2014.  The June 2016 remand directed the AOJ to obtain another addendum opinion specifically to determine whether the Veteran's Sjögren's syndrome arose during service and whether it was etiologically related to an in-service injury, event, or illness.  The examiner was directed to consider the chronological record, the Veteran's lay statements, a record from March 1971, and to provide adequate rationale.  After the opinion was obtained, the AOJ was directed to readjudicate any issues remaining on appeal in a supplemental statement of the case.  The July 2016 examiner specifically considered the Veteran's chronological record, the March 1971 record; the Veteran's lay statements, and provided adequate rationale for the opinion.  The AOJ most recently adjudicated the remaining issues on appeal in an October 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2013, May 2014, and June 2016 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2014).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307 (a)(6)(ii).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran contends that since service, he has continually experienced extreme fatigue, extreme muscle and joint pain, dry mouth, dry eyes, difficulty swallowing, and skin rashes.  He believes his symptoms started in service or just after.  The Veteran states that the above symptoms are related to Sjögren's syndrome.  The Veteran indicates that while in service he was diagnosed with mononucleosis, and was hit by a car.  The Veteran contends that mononucleosis is a possible cause of Sjögren's syndrome.  The Veteran states that he did not have Sjögren's related symptoms prior to service.  The Veteran's wife has indicated that she witnessed the Veteran's symptoms since his discharge from service.  The Veteran contends that his car accident may have masked his symptoms.  The Veteran states that he read that an ingredient in Agent Orange was a possible trigger for Sjögren's syndrome.  

The Board concedes that the probative medical evidence of record establishes that the Veteran has a current disability of Sjögren's syndrome.  

While the Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam, Sjögren's syndrome is not under the list of enumerated conditions in 38 C.F.R. § 3.309(e).  Therefore, service connection due to herbicide exposure is not warranted on a presumptive basis.  For this same reason, service connection on a presumptive basis with regard to chronic disease is not warranted under 38 C.F.R. § 3.309(a). 

With respect to an in-service occurrence of an injury or disease, the Veteran contended that he had mononucleosis, a car accident, and symptoms of Sjögren's in service.  The Veteran's service treatment records show that he did have mononucleosis in January 1971 and that he was in a car accident during service in October 1970. Further, March 1971 service treatment records show the Veteran reported feeling "tired and weak."

In light of the above, the Board turns to the probative medical evidence of record to determine whether there is a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.

As an initial matter, the Board recognizes that the Veteran believes that his current Sjögren's syndrome is related to his active service, specifically mononucleosis and a car accident.  The Veteran also contends that his symptoms have continued since service are Sjögren's related.  While the Veteran is competent to report symptoms observable to a layperson such as pain or fatigue, he is not competent to render opinions regarding etiology of a medically diagnosed condition because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The probative medical evidence of record does not show that the Veteran was diagnosed with Sjögren's disease until June 2007, many years after service.  The Veteran's service treatment records indicate that in March 1971, he reported his health as "good."  The Veteran had no joint pain, and there were no residuals from mononucleosis or his motor vehicle accident.  Further, a private medical provider's letter from January 2014 states that the Veteran first complained of occasional joint pain in early 2004.  Another private medical provider stated in a June 2011 letter that the connection between Sjögren's syndrome and herbicide exposure is possible, as an ingredient in Agent Orange was used in rats to induce changes consistent with Sjögren's syndrome, but not in humans. 

The Veteran underwent a VA medical examination in August 2011 to evaluate and determine the etiology of his Sjögren's syndrome.  At the examination, the Veteran reported having aches pain and fatigue for several years.  The Veteran complained of dry eyes and mouth.  The examiner indicated that the etiology of Sjögren's syndrome is unknown, and cited multiple medical studies for this conclusion.  The examiner stated that the June 2011 report of a study on rats that showed a possibility of a connection between herbicides and agent orange exposure in rats did not establish a probable relationship in humans, and that no probable conclusions could be made from such a study.  The examiner noted having reviewed many research studies and medical literature that indicated that Agent Orange had not been established as a cause of Sjögren's syndrome.  The examiner also noted a specific National Academy of Sciences report that continued their conclusion that there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and autoimmune disorders.  The examiner provided the opinion that it was not at least as likely as not that the Veteran's Sjögren's syndrome was related to herbicide exposure.

The VA obtained an addendum medical opinion in July 2014 from the same VA examiner who conducted the August 2011 examination.  The examiner reviewed the record, and reiterated his conclusion that Sjögren's syndrome is a chronic autoimmune disease of unknown cause, and that the preponderance of evidence rules against exposure to Agent Orange as a cause of Sjögren's syndrome.  The examiner cites additional medical literature to support this conclusion.  The examiner then turned to the Veteran's contention that his symptoms in service were related to Sjögren's syndrome.  The examiner opined that the Veteran's reports of pain after his motor vehicle accident and fatigue were not consistent with Sjögren's syndrome, and that there is no evidence for a diagnosis of Sjögren's syndrome at that time.  The examiner also noted the Veteran's wife's statements that the Veteran experienced dry mouth and fatigue shortly after service.  The examiner stated that those symptoms are not specific for Sjögren's syndrome and that many possible factors can cause such symptoms.  The examiner then opined that the medical evidence did not support the contention that the Veteran manifested symptoms in service, and that the Veteran's Sjögren's syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further opined that the preponderance of credible evidence showed it was less likely as not that the Veteran's Sjögren's syndrome was caused by herbicide exposure, that there was no evidence of Sjögren's manifestation in service, and that there was no evidence that his mono or motor vehicle accident injuries masked his claimed condition.

The VA obtained another VA addendum opinion from the same examiner in July 2016.  The examiner again opined that it was less likely than not that the Veteran's Sjögren's syndrome arose during service.  The examiner acknowledged the wife's statements concerning the onset of symptoms shortly after service as well as the March 1971 service record, but indicated that they do not indicate that the Veteran had Sjögren's at that time.  The examiner detailed the diagnostic criteria for Sjögren's and noted that fatigue and dry mouth are not among that criteria.  The examiner provided supporting medical sources for his conclusion.  The examiner discussed the onset of his symptoms, and that the Veteran did not report pain to a medical provider until many years after service, as well as the service treatment records showing pain had resolved.  The examiner further noted that the Veteran's treating providers still sought other reasons for his symptoms, even after a diagnosis of Sjögren's syndrome.  The examiner then opined that based on the treatment records and current medical scientific literature, it was less likely as not that the Veteran's Sjögren's syndrome was etiologically related to an in-service injury, event, or illness; it is less likely as not that the Veteran's Sjögren's syndrome is etiologically related to Agent Orange; and that it was less likely as not that the Veteran's Sjögren's syndrome was etiologically related to his mononucleosis infection with the Epstein-Barr virus.  Specifically regarding the Epstein-Barr virus, the examiner cited to multiple sources and explains that while there have been hypotheses that certain infectious agents could possibly cause Sjögren's syndrome, a hypothesis is not sufficient for a diagnosis or attribution of cause.  The examiner further noted that while most people will have Epstein-Barr over the course of their life, most will not have Sjögren's syndrome.  The examiner noted 14 different references to support his conclusions.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board affords great probative weight to the August 2011 VA examiner's opinion, in conjunction with July 2014 and July 2016 addendum opinions, regarding the etiology of the Veteran's Sjögren's syndrome.  The examiner personally examined the Veteran, reviewed the entire record, considered statements regarding etiology by other medical provider's, considered the Veteran and his wife's lay statements concerning onset of specific symptoms, considered the Veteran's in service treatment to include those from March 1971, and considered the Veteran's medical history and post-service treatment.  The most probative evidence of record shoes not show that it is at least as likely as not that the Veteran's Sjögren's syndrome is related to his active service or herbicide exposure.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for Sjögren's syndrome and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Sjögren's syndrome, the appeal is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for Sjögren's syndrome, to include as due to herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


